MANDATE


                                Court of &ppeate
                            Jftrsft Mxtvitt of Cexa*
                                 NO. 01-14-0078l-CV


                            DAVID A. BERRY, Appellant

                                           V.


FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE, Appellee


Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 1049661).

TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:


      Before this Court, on the 22nd day of January, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
            Appellant, David A. Berry, neither established indigence nor paid, or
      made arrangements to pay, all the required fees. Further, appellant did not
      timely file a brief. After being notified that this appeal was subject to
      dismissal, appellant did not adequately respond. It is therefore
      CONSIDERED, ADJUDGED, and ORDERED that the appeal be
      dismissed.
                                        Court of gppeafe
                                   jftrsft Misitxitt of tEexa*
                                         BILL OF COSTS


                                          No. 01-14-00781-CV


                                             David A. Berry

                                                   v.



                       Federal National Mortgage Association aka Fannie Mae

             NO. 1049661 IN THE CO CIVIL CT AT LAW NO 4 OF HARRIS COUNTY



TYPE OF FEE             CHARGES                PAID/DUE               STATUS                 PAID BY

  MTFEE                   $10.00              12/19/2014               E-PAID                   APE
CLK RECORD               $135.00               11/05/2014               PAID                    ANT
RPT RECORD                $32.50              09/24/2014              NOT PAID                  STA
CLK RECORD                 $0.00              09/24/2014             UNKNOWN                    ANT
   FILING                $195.00              09/19/2014              NOT PAID                  ANT

  The costs inicurred on appeal Ito the First Court <3f            Appeals Houstc>n, Texas are
                                               $372.50.

                   Court costs in this case have been taxed in this Court'sjudgment

         I, Christopher A. Princ, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 3, 2015.



                       aSfffiWKte.

                !*/ ^                   u|
                                                         (^KHi/^4-^,                     xvsr-»

                                                                 CHRISTOPHER A. PRINE
                                                                 CLERK OF THE COURT




                       '''''»mini»»»^
Court of Appeals, First District                     assitess                       fjWf U.S.POSTAGE»PITNEYBOWES
      301 Fannin Street                                   EXAS
Houston, Texas 77002-2066
                                                                                   M     ST ft002 $ 000.48°
                                                                                   IVhrr 0001372104APR 03 20
                                   CASE NO. 01-14-00781-CV
                                   DAVID A. BERRY
                                   13903 WOODFOREST BLVD.
                                   HOUSTr
                                            NIXIE             77S      5E    1009          0004/14/15
                                                          RETURN TO SENDER
                                                        INSUFFICIENT ADDRESS
                                                          UNABLE TO FORWARD
                                            3C:    77002206699                 *2233 - 08937 - 03-44
                                                  !hUt,!)!j,,]i,t!,ii.<lh!i;M.!l..lH>>M!.!.IM.i..h.,..i,:i1